OPINION
PER CURIAM.
This is a -suit on sworn account. Apollo Industrial X-Ray, Inc., plaintiff, sued Coastal States Gas Producing Company, defendant, for services alleged to have been furnished defendant by plaintiff. The State of Texas, on behalf of the Texas Employment Commission, intervened in the suit and alleged that it had a claim for delinquent unemployment taxes and penalties against plaintiff. Texas X-Ray Company intervened in the suit and alleged that plaintiff was indebted to it for certain goods, wares, merchandise and services theretofore furnished plaintiff. The trial court entered judgment on the jury verdict for plaintiff against defendant, for the in-tervenor. The State of Texas, against the plaintiff, and for the intervenor, Texas X-Ray Company, against plaintiff and defendant, jointly and severally. Defendant has duly perfected its appeal.
After the timely filing of the record in this Court, and before this submission of the case, plaintiff, defendant, and both of the above named intervenors, filed a joint motion in this court, reading as follows:
“JOINT MOTION
TO THE HONORABLE COURT OF CIVIL APPEALS FOR THE THIRTEENTH SUPREME JUDICIAL DISTRICT AT CORPUS CHRISTI, TEXAS:
Now come COASTAL STATES GAS PRODUCING COMPANY, APOLLO INDUSTRIAL X-RAY, INC., TEXAS X-RAY COMPANY, and THE STATE OF TEXAS, being all of the parties to this suit, and jointly move the Court to enter an agreed judgment in the form attached hereto, said parties representing to the Court that they have agreed to the entry of the judgment in such form and that such agreed judgment would be the most expeditious and inexpensive method of disposing of this case.”
The agreed judgment, which we are asked to enter herein, modifies the judgment of the trial court, and, as modified, affirms such judgment. Further, the agreed judgment is approved by all parties both as to form and substance. Under such circumstances, we think it should be entered by this coúrt.
An amicable adjustment of the differences between litigants and a speedy termination of litigation is favored by the courts. An appellate court has authority, in order to facilitate a settlement reached by the parties in a cause pending on its docket, to enter an agreed judgment therein. Bering Mfg. Co. v. W. T. Carter & Bros., 278 S.W. 182 (Tex.Com.App.1925); Southwestern Settlement & Development Co. et al. v. Village Mills Co., et al., 265 S. W. 124 (Tex.Com.App.1924); San Jacinto Rice Co. et al. v. Hamman, 247 S.W. 500 *241(Tex.Com.App.1923); City of San Antonio et al. v. State, 195 S.W.2d 421 (Tex.Civ.App., San Antonio 1946, n. w. h.); Appellate Procedure in Texas, § 18.22.
Therefore, without m any way passing upon the merits of the case, but solely because of the joint motion, the agreed judgment, now on file among the papers of this cause, is ordered to be entered as the judgment of this court. The judgment of the trial court is modified in the particulars set out and contained in the agreed judgment, and, as so modified, is affirmed.